DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments and amendments filed May 26, 2021.  Claims 1-3 and 5-7 are currently pending wherein all claims read on a method of preparing biocompatible poly-ɣ-glutamic acid.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Chi et al (CN 108192034).

Summary of claim 1:
A method of preparing a biocompatible poly-y-glutamic acid hydrogel comprising:
dissolving poly-ɣ-glutamic acid in a solvent (Step 1);
adding and dissolving N,N,N-trimethyl-3-[(2-methylacryloyl)amino]propane-1-aminium to solution of the poly-ɣ-glutamic acid of the Step 1 (Step 2); and
irradiating the solution of the Step 2 with ultraviolet rays (Step 3),
wherein the N,N,N-trimethyl-3-[(2-methylacryloyl)amino]propane-1-aminium in the Step 2 is added at a molecular ratio of 1:1 with respect to molecule number of glutamic acid, which is a poly-ɣ-glutamic acid monomer.

Chi teaches a hydrogel made of gamma-polyglutamic acid (title) by dissolving ɣ-polyglutamic acid in water (page 2), adding a crosslinking agent (page 2) and forming a gel under UV light irradiation (page 2).  However, Chi does not teach or fairly suggest the claimed method of preparing a biocompatible poly-ɣ-glutamic acid wherein the crosslinking agent is N,N,N-trimethyl-3-[2-methacrylacryloyl)amino]propane-1-aminium, wherein said compound is added at a ratio of 1:1 with respect to the glutamic acid, which is poly-ɣ-glutamic acid monomer.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763